Citation Nr: 1756733	
Decision Date: 12/07/17    Archive Date: 12/15/17

DOCKET NO.  09-31 161		DATE

	
	
THE ISSUES

1.  Entitlement to service connection for a left knee disability.

2.  Entitlement to service connection for an acquired psychiatric disability, claimed as depression and posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for cataracts. 

4.  Entitlement to service connection for alcohol and drug abuse.  

5.  Eligibility for VA nonservice-connected pension.  

6.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.









REMAND

The Veteran had honorable active duty service in the United States Army from January 1970 to December 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran was scheduled for a Travel Board hearing in August 2011.  The Veteran did not appear at the hearing and has not requested an additional hearing.  Therefore, the request for a hearing is considered withdrawn.  

The Board remanded the issues for further development in November 2011.  The case has been returned to the Board for appellate review.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

Entitlement to service connection for a left knee disability, an acquired psychiatric disability, cataracts, alcohol and drug abuse, nonservice-connected pension, and TDIU.  

The Veteran's representative submitted an informal hearing presentation in November 2017.  The representative noted that the Veteran requested VA's assistance in obtaining medical records.  The representative asserted that the Veteran indicated he received medical care from Mass Treatment Center, but no efforts have been made to collect the records.  The representative stated that without this evidence VA has not fulfilled its duty to assist.  

The Board notes that the Veteran submitted an authorization release of information form in February 2010 for the Massachusetts Treatment Center in Bridgewater, MA, but the record does not indicate that those records were obtained.  The Veteran again noted in April 2014 that he was being treated for psychiatric complaints and head trauma at the Mass Treatment Center and noted that the records could be obtained from them.  The RO or AMC should therefore contact the Veteran for an updated authorization release of information form for the Massachusetts Treatment Center in Bridgewater, MA.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claim file all outstanding treatment records from the Massachusetts Treatment Center in Bridgewater, MA.  All attempts to obtain these records should be documented in the claims file.  If the records cannot be obtained, a formal finding of unavailability should be documented.  
  
2.  After undertaking the development above and any additional development deemed necessary, the Veteran's claims should be readjudicated.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and be given an appropriate period to respond thereto before the case is returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).









	(CONTINUED ON NEXT PAGE)
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD	Patricia Veresink, Associate Counsel

Copy mailed to:  Vietnam Veterans of America

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




